       Case 1:20-cv-01187-GTS-ML Document 12 Filed 04/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

BRUCE INGRAHAM; and MOLLY INGRAHAM,

                              Plaintiffs,
                                                             1:20-CV-1187
v.                                                           (GTS/ML)

PALENTINE MOTEL,

                        Defendant.
_____________________________________________

APPEARANCES:

BRUCE INGRAHAM
   Plaintiff, Pro Se
2455 Route 9, Apt. 2
P.O. Box 861
Lake Pleasant, New York 12108

MOLLY INGRAHAM
   Plaintiff, Pro Se
2455 Route 9, Apt. 2
P.O. Box 861
Lake Pleasant, New York 12108

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Bruce Ingraham and

Molly Ingraham (“Plaintiffs”) against the Palentine Motel in Palentine Bridge, New York

(“Defendant”), pursuant to 42 U.S.C. § 1983, is United States Magistrate Judge Miroslav

Lovric’s Report-Recommendation recommending that Plaintiffs’ Complaint be sua sponte

dismissed, with leave to replead, for failure to state a claim and frivolousness pursuant to 28

U.S.C. § 1915(e)(2)(B). (Dkt. No. 11.) Plaintiffs have not filed an objection to the

Report-Recommendation, and the time in which to do so has expired. (See generally Docket
          Case 1:20-cv-01187-GTS-ML Document 12 Filed 04/09/21 Page 2 of 3




Sheet.)

          After carefully reviewing the relevant papers herein, including Magistrate Judge Lovric’s

thorough Report-Recommendation, the Court can find no clear-error in the

Report-Recommendation. 1 Magistrate Judge Lovric employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

and Plaintiffs’ Complaint shall be dismissed with prejudice (and without further Order of the

Court) unless, within thirty days of the date of this Decision and Order, Plaintiffs file an

Amended Complaint that corrects the pleading defects identified in the Report-Recommendation.

          Finally, the Court notes that, in the past four years, Plaintiffs have filed seven actions in

this Court. See Ingraham v. Red Carpet Hous., Corp., 1:17-CV-1076 (GLS/CFH); Ingraham v.

Cuomo, 1:20-CV-0147 (TJM/CFH); Ingraham v. Mayfield State Troopers, 1:20-CV-1186

(GLS/TWD); Ingraham v. Palentin, 1:20-CV-1187 (GTS/ML); Ingraham v. Casey,

1:20-CV-1188 (DNH/CFH); Ingraham v. Saint Mary Hosp., 1:20-CV-1189 (MAD/CFH);

Ingraham v. Hartford Conniceut Ins., 1:20-CV-1190 (GLS/DJS). Complaints in five of those

actions have been dismissed for failure to state a claim and/or frivolousness (with the complaint

in the two other actions apparently not having yet been reviewed for their pleading sufficiency).

See Ingraham v. Red Carpet Hous., Corp., 1:17-CV-1076 (GLS/CFH); Ingraham v. Cuomo,


1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                     2
       Case 1:20-cv-01187-GTS-ML Document 12 Filed 04/09/21 Page 3 of 3




1:20-CV-0147 (TJM/CFH); Ingraham v. Mayfield State Troopers, 1:20-CV-1186 (GLS/TWD);

Ingraham v. Palentin, 1:20-CV-1187 (GTS/ML); Ingraham v. Hartford Conniceut Ins.,

1:20-CV-1190 (GLS/DJS). Plaintiffs are respectfully cautioned that they are fast becoming

abusive litigants. If they continue their abusiveness, they will be directed to show cause why

they should not be barred from proceeding filing future actions pro se (i.e., without counsel)

without prior leave of the Court.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Lovric’s Report-Recommendation (Dkt. No.11) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiffs’ Complaint (Dkt. No. 1) shall be DISMISSED with

prejudice (and without further Order of the Court) UNLESS, within THIRTY (30) DAYS of

the date of this Decision and Order, Plaintiffs file an Amended Complaint that corrects the

pleading defects identified in the Report-Recommendation; and it is further

       ORDERED that, should Plaintiffs file an Amended Complaint, it shall be referred to

Magistrate Judge Lovric for review of its pleading sufficiency.

Dated: April 9, 2021
      Syracuse, New York




                                                 3
